In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00196-CR



            JEFFREY MICKENS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 123rd District Court
                Panola County, Texas
             Trial Court No. 2018-C-082




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

        Jeffrey Mickens was indicted for two counts of aggravated kidnapping, as well as

murder, attempted capital murder of a peace officer, and aggravated assault. Mickens waived his

right to a jury trial and, in a single proceeding, pled guilty to all five indictments. The trial court

sentenced Mickens to twenty years’ imprisonment for the aggravated assault and eighty years’

imprisonment for all remaining offenses and ordered that the sentences run concurrently.

        In this case, we address Mickens’s appeal of his conviction for aggravated kidnapping of

Barbara.1 See TEX. PENAL CODE ANN. § 20.04. Mickens argues that (1) the trial court erred

when it failed to admonish Mickens about the advantages and disadvantages of self-

representation; (2) Mickens’s jury trial waiver was invalid because it failed to comport with

Article 1.13 of the Texas Code of Criminal Procedure; (3) Mickens’s guilty plea was invalid

because the trial court failed to properly admonish him of the advantages and disadvantages of

self-representation, the rights he would be waiving, or the range of punishment; (4) Mickens’s

right to double jeopardy was violated because his conviction for aggravated assault was

precluded by his conviction of aggravated kidnapping; and (5) the trial court erred in assessing

court costs on all five of Mickens’s convictions.

        As discussed in our opinion in cause number 06-19-00195-CR, we find no error in

Mickens’s first two points of error and find (1) that Mickens was competent to waive, and

intelligently and knowingly waived, his right to counsel, after being sufficiently admonished and

(2) that Mickens knowingly and intelligently waived his right to jury trial. As to Mickens’s third

1
 To protect the confidentiality of the child involved, we refer to all parties by pseudonym. See TEX. R. APP. P.
9.8(b)(2).
                                                       2
and fourth points of error, we find that Mickens knowingly and voluntarily pled guilty and that

his right against double jeopardy was not violated upon his conviction for aggravated kidnapping

and aggravated assault. We also modify the judgment and delete the trial court’s assessment of

court costs for this case, where costs were assessed in the first conviction. In all other ways, we

affirm the trial court’s judgment, as modified.

I.          Mickens’s Waiver of His Right to Counsel Was Valid

            For this issue, we direct the reader to our opinion in Mickens v. State, cause number 06-

19-00195-CR, issued on even date herewith. We explained in that opinion why we overruled

Mickens’s complaint that the trial court did not warn him sufficiently about his waiver of counsel

in compliance with Faretta v. California.2 For the same reasons explained in cause number 06-

19-00195-CR, we likewise overrule that point of error in this appeal.

II.         Mickens’s Jury Trial Waiver Was Valid

            For this issue, we direct the reader to our opinion in Mickens v. State, cause number 06-

19-00195-CR, issued on even date herewith. We explained in that opinion why we overruled

Mickens’s complaint that his jury trial waiver was invalid because it failed to comport with

Article 1.13 of the Texas Code of Criminal Procedure. For the same reasons explained in cause

number 06-19-00195-CR, we likewise overrule that point of error in this appeal.

III.        Mickens’s Plea of Guilty Made Voluntarily and Freely

            In our opinion in Mickens v. State, cause number 06-19-00195-CR, we described the

analysis for determining whether a plea of guilty is made freely and voluntarily. We direct the


2
    Faretta v. California, 422 U.S. 806 (1975).
                                                    3
reader to our opinion in that case for a detailed summary of the events at Mickens’s trial and the

law we applied to those events.

       In brief, we consider the totality of the circumstances viewed in light of the entire record.

Griffin v. State, 703 S.W.2d 193, 196 (Tex. Crim. App. 1986); Fluellen v. State, 443 S.W.3d 365,

368 (Tex. App.—Texarkana 2014, no pet.). “[T]he record must affirmatively disclose that a

defendant . . . entered his plea understandingly and voluntarily.” Brady v. United States, 397
U.S. 742, 747 n.4 (1970); see Boykin v. Alabama, 395 U.S. 238, 243–44 (1969); see also

Davison v. State, 405 S.W.3d 682, 687 (Tex. Crim. App. 2013). The trial court must admonish

the defendant in substantial compliance with the requisites of Article 26.13 of the Texas Code of

Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 26.13 (Supp.).

       As in cause number 06-19-00195-CR, the trial court accepted Mickens’s plea of guilty to

the instant charge of aggravated kidnapping after Mickens stated he pled guilty because he was

in fact guilty. Mickens had not been forced or threatened to plead guilty. His plea was made

freely and voluntarily. Moreover, Mickens understood the crime was a first-degree felony with a

punishment range of five to ninety-nine years or life incarceration. Per the analysis in cause

number 06-19-00195-CR and the admonishments particular to Mickens’s plea to this charge, we

find his plea to the charge of aggravated kidnapping was made freely and voluntarily. See id. As

a result, Mickens’s third point of error is overruled.

IV.    Mickens’s Right Against Double Jeopardy Was Not Violated

       Mickens’s double-jeopardy argument is only made to his conviction in cause number 06-

19-00199-CR. We address his argument in our opinion in that cause number.

                                                  4
V.       Court Costs

         In his last point of error, Mickens correctly points out that, while court costs were

properly assessed against him in Mickens v. State, cause number 06-19-00195-CR, the trial court

erred when it also assessed court costs in this case. See TEX. CODE CRIM. PROC. ANN. art.

102.073 (where defendant convicted of two or more offenses in a single criminal action, court

costs may only be assessed once). The State agrees that this was error.

         “This Court has the power to correct and modify the judgment of the trial court for

accuracy when the necessary data and information are part of the record.” Anthony v. State, 531
S.W.3d 739, 743 (Tex. App.—Texarkana 2016, no pet.) (citing TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d)).       “The authority of an appellate court to reform incorrect

judgments is not dependent upon the request of any party, nor does it turn on the question of

whether a party has or has not objected in the trial court.” Id. (quoting Asberry, 813 S.W.2d at

529–30). We, therefore, modify the trial court’s judgment by deleting the inclusion of court

costs.

VI.      Conclusion

         As modified, the trial court’s judgment is affirmed.



                                               Scott E. Stevens
                                               Justice
Date Submitted:         August 26, 2020
Date Decided:           October 9, 2020

Do Not Publish
                                                  5